 1   Matthew C. Helland, CA SBN 250451
     helland@nka.com
 2   Daniel S. Brome, CA SBN 278915
 3   dbrome@nka.com
     NICHOLS KASTER, LLP
 4   235 Montgomery Street, Suite 810
     San Francisco, CA 94104
 5   Telephone: (415) 277-7235
     Facsimile: (415) 277-7238
 6

 7   Kevin Allen, CA State Bar No. 237994
     kevin@allenattorneygroup.com
 8   ALLEN ATTORNEY GROUP
     2121 N. California Blvd, Suite 290
 9   Walnut Creek, CA 94596
     Ph: .925.695.4913
10
     Fax: 925.334.7477
11   Attorneys for Plaintiff and Others
     Similarly Situated
12

13                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14

15   Joseph Bisaccia, Joshua Michi, and Rosie      Case No. 17-cv-02533-HSG
     O’Brien, on behalf of themselves and others
16   similarly situated,                           JOINT STIPULATION AND ORDER
                                                   REGARDING SETTLEMENT
17                                Plaintiffs,      ADMINISTRATION SCHEDULE
18          v.
19
     Revel Systems, Inc.,                          Action Filed: May 3, 2017
20
                                  Defendant.
21

22

23

24

25

26

27

28

                                            0
             JOINT STIPULATION REGARDING SETTLEMENT ADMINISTRATION SCHEDULE
                                   CASE NO. 17-CV-02533-HSG
 1           Pursuant to the Court’s Order Granting Motion for Preliminary Approval of Settlement

 2   (ECF No. 108), the Parties hereby stipulate and agree on the following schedule of events for

 3   notice administration:

 4

 5   Event                                                                      Date

 6   Deadline for Settlement Administrator to mail notice to all putative class March 8, 2019

 7   members

 8   Filing Deadline for attorneys’ fees and costs motion                       April 19, 2019
 9   Filing deadline for incentive payment motion                               April 19, 2019
10   Deadline for class members to opt-out or object to settlement and/or May 7, 2019
11   application for attorneys’ fees and costs and incentive payment
12   Filing deadline for final approval motion                                  May 16, 2019
13   Final fairness hearing and hearing on motions                              June 20, 2019
14

15

16   Respectfully submitted,
17

18   Dated: March 4, 2019                        NICHOLS KASTER, LLP
19
                                                 By:        s/ Matthew C. Helland
20                                                          Matthew C. Helland

21                                               Attorneys for Plaintiffs
22   Dated: March 4, 2019                        GORDON & REES SCULLY
                                                 MANSUKHANI LLP
23

24
                                                 By:        s/ Sat Sang S. Khalsa
25
                                                            Sat Sang S. Khalsa
26
                                                 Attorneys for Revel Systems, Inc.
27

28
                                                     1
             JOINT STIPULATION AND ORDER REGARDING SETTLEMENT ADMINISTRATION SCHEDULE
                                        CASE NO. 17-CV-02533-HSG
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3   DATED: March 5, 2019                   _______________________________

 4                                          Hon. Haywood S. Gilliam, Jr.
                                            United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
           JOINT STIPULATION AND ORDER REGARDING SETTLEMENT ADMINISTRATION SCHEDULE
                                      CASE NO. 17-CV-02533-HSG
